Citation Nr: 0627723	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  03-32 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Entitlement to an increased evaluation for recurrent 
tachycardia, currently evaluated as 30 percent disabling.

2.  Entitlement to a 10 percent rating based on multiple, non 
compensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
February 1994.  He also had subsequent inactive duty with the 
Air National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied entitlement to a 
compensable rating for the service-connected recurrent 
tachycardia, and denied entitlement to a 10 percent rating 
for multiple non compensable service-connected disabilities.

In May 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.

In September 2005, the Board remanded this case for 
additional evidentiary development.  In a subsequent February 
2006 rating decision, the RO granted an increased rating of 
30 percent for the service-connected recurrent tachycardia, 
and assigned an effective date of August 13, 2002, which 
corresponds to the date of receipt of the veteran's increased 
rating claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matter of an increased rating for the service-connected 
recurrent tachycardia remains in appellate status.


FINDINGS OF FACT

1.  The veteran's recurrent tachycardia is manifested by no 
more than two or three episodes of rapid heart rate per week, 
accompanied by dyspnea and fatigue, but not by a workload of 
5 METs or less, congestive heart failure, or left ventricular 
dysfunction.

2.  The veteran has been awarded a compensable evaluation for 
his service-connected recurrent tachycardia.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
recurrent tachycardia have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7010, 7011 (2005).

2.  Entitlement to a compensable rating based on multiple 
noncompensable service-connected disabilities is denied as a 
matter of law.  38 C.F.R. § 3.324 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Dingess, supra; Pelegrini, supra.

With respect to the claim of entitlement to a compensable 
rating based on multiple noncompensable service-connected 
disabilities, the Board notes that the facts are not in 
dispute; resolution of the appellant's appeal is dependent on 
interpretation of 38 C.F.R. § 3.324.  VA has no further duty, 
therefore, to notify him of the evidence needed to 
substantiate this claim, or to assist him in obtaining that 
evidence, in that no reasonable possibility exists that any 
further assistance would aid him in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002); Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); see also Valiao v. Principi, 17 
Vet. App. 229, 232 (2003) ("Where the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision, the case 
should not be remanded for development that could not 
possibly change the outcome of the decision.").

With respect to the claim of entitlement to an increased 
rating for recurrent tachycardia, the Board finds that the 
notification requirements of VCAA have been satisfied in this 
case.  In this regard, the Board notes an evidence 
development letter dated in December 2002 in which the RO 
advised the veteran of his and VA's responsibilities under 
VCAA, to include what evidence should be provided by him and 
what evidence should be provided by VA.  The RO also advised 
the veteran to identify or submit any additional information 
or evidence that he believes to be relevant to his claim.  
This letter was issued prior to the initial adjudication of 
his claim in the February 2003 rating decision.

The Board also notes that another letter was issued to the 
veteran in October 2005 by the Appeals Management Center 
(AMC) advising the veteran that the office would be 
developing evidence concerning his appeal.  In that letter, 
it was noted that the veteran should review the enclosure 
entitled "What the Evidence Must Show."  He was then 
advised that, if there was any other evidence or information 
that would support his claim, he should let the AMC know.  A 
copy of this letter was sent to his representative of record. 

Although the enclosure identified in the October 2005 letter 
is not associated with the claims file, the Board finds that 
the presumption of regularity that attends the administrative 
functions of the Government is applicable.  Thus, because 
there is no clear and convincing evidence to the contrary, it 
is presumed that the document advising the veteran of what 
the evidence must show to substantiate his claim was enclosed 
with the October 2005 letter.  See Baldwin v. West, 13 Vet. 
App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271 
(1994). 

Although the October 2005 notice was not provided prior to 
the final adjudication of his claim, the Board finds any 
error as to the timeliness of the notice is harmless.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that the claim was subsequently 
readjudicated in the February 2006 Supplemental Statement of 
the Case.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to this issue has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

II.  Entitlement to an increased rating for recurrent 
tachycardia

The record reflects that, in August 2002, the veteran filed 
an informal claim of entitlement to a compensable rating for 
his service-connected recurrent tachycardia.  As explained in 
a subsequent VA examination conducted in February 2003, the 
veteran was originally found to have a rapid heart rate 
during a stress test in service in 1989.  He underwent 
further evaluation by a cardiologist, and a Holter moniter 
showed limited periods of sinus tachycardia with the most 
rapid heart rate being 165 beats per minute with no 
significant symptoms.

During his February 2003 VA examination, the veteran reported 
that he was working as a firefighter and was able to maintain 
all of the physical requirements for that occupation.  The 
examiner noted that the veteran had not experienced any 
significant limitation in sustaining physical activity, and 
was able to maintain a level of physical activity that 
approximated 9 METS.  Physical examination was found to be 
essentially normal, and the examiner concluded that there was 
no impressive evidence for clinically significant tachycardia 
or structural heart disease.  The examiner noted a diagnosis 
of sinus tachycardia by history.

The RO subsequently denied the veteran's claim for a 
compensable evaluation, and he appealed.  During the personal 
hearing held before the undersigned in May 2005, the veteran 
testified that he had recently failed two physical fitness 
examinations of the Air National Guard.  In support of this 
claim, he subsequently submitted the reports of Air National 
Guard fitness assessments conducted in October 2004 and April 
2005, which show that he did not meet the required fitness 
standard.  In the October 2004 report, it was noted in these 
reports that his recovery pulse was 134 and a cardio age of 
80.  In the April 2005 report, it was noted that he had a 
recovery pulse of 120 and a cardio age of 79.  He also 
submitted a June 2004 clinical note from the Air National 
Guard in which it was noted that he had a diagnosis of sinus 
tachycardia, but was working as a firefighter with no 
problems or restrictions.

Shortly after his hearing, in September 2005, the Board 
remanded this case for additional development, including a 
new VA examination to clarify whether any inadequate cardiac 
functioning noted during fitness tests was related to his 
service-connected recurrent tachycardia, or to an unrelated, 
non service-connected disability.

In accordance with the Board's instructions, the veteran 
underwent another VA examination in November 2005.  The 
veteran reported that he was experiencing symptoms of 
tachycardia two or three times per week, which he described 
as feeling similar to his heart "skipping a beat."  He also 
described getting a sensation of palpitations and feeling 
winded with pressure across his entire chest.  He indicated 
that he experienced symptoms more frequently with exertion 
but occasionally at rest.  The veteran reported that he was 
able to perform strenuous activity, but would sometimes stop 
and rest if he experienced symptoms.  

The examiner noted that the veteran had no history of angina, 
syncope, or dizziness, but did experience fatigue daily.  The 
examiner also noted that he had no history of myocardial 
infarction, congestive heart disease, or hypertensive heart 
disease.  With respect to the veteran's treatment history, 
the examiner observed that the veteran had been admitted to 
an emergency room in November 1999, and that an ECG at that 
time showed normal sinus rhythm with conversion to junction 
rhythm.  The examiner also observed that the veteran had 
undergone a cardiac fitness assessment in April 2005, and 
that his recovery from exercise was found to be inadequate.

The examiner concluded that the veteran had recurrent 
tachycardia with episodic brachycardia, which was symptomatic 
two to three times per week with palpitations and dyspnea 
requiring stopping and rest from activity until the symptoms 
abated.  The examiner further concluded that the prolonged 
recovery found on recent fitness testing was related to his 
service-connected tachycardia.  

Following this examination, in February 2006 rating decision, 
the veteran was awarded an increased rating of 30 percent for 
his recurrent tachycardia, effective August 13, 2002.  This 
rating was assigned under 38 C.F.R. § 4.104, Diagnostic Code 
(DC) 7010 based on the frequency of his reported episodes.

The veteran subsequently continued to disagree with the 
disability rating assigned for this disability.  He 
essentially contends that his recurrent tachycardia is more 
severe than is contemplated by the 30 percent rating 
currently assigned.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities. 

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting an 
increased rating for the service-connected recurrent 
tachycardia.  In essence, the Board finds that the disability 
is manifested by no more than two to three episodes of 
elevated heart rate per week, but is otherwise asymptomatic 
with no evidence of congestive heart failure or a workload of 
less than 9 METs.

In this regard, the Board notes that the veteran's recurrent 
tachycardia has been evaluated by analogy under the criteria 
set forth at 38 C.F.R. § 4.104, DC 7010.  Under this code, a 
10 percent evaluation is warranted for supraventricular 
arrhythmias, with permanent atrial fibrillation (lone atrial 
fibrillation), or one to four episodes per year of paroxysmal 
atrial fibrillation or other supraventricular tachycardia 
documented by electrocardiogram (ECG) or Holter monitor.  A 
30 percent evaluation requires paroxysmal atrial fibrillation 
or other supraventricular tachycardia with more than 4 
episodes per year documented by ECG or Holter monitor.  See 
38 C.F.R. § 4.104, DC 7010.

The Board notes that a 30 percent rating is the maximum 
disability rating available under DC 7010.  As there is no 
basis for awarding a higher evaluation under that code, the 
Board has also considered whether a higher rating may be 
warranted by analogy under 38 C.F.R. § 4.104, DC 7011, which 
sets forth the criteria for rating ventricular arrhythmias.

DC 7011 provides for a 60 percent rating where there has been 
more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, and a 100 percent 
rating is warranted for (1) indefinite period from date of 
hospital admission for initial evaluation and medical therapy 
for a sustained ventricular arrhythmia, or; for indefinite 
period from date of hospital admission for ventricular 
aneurysmectomy, or; with an automatic implantable 
Cardioverter-Defibrillator (AICD) in place or (2) chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.

As noted above, the veteran's February 2003 VA examination 
revealed that the veteran was able to maintain a level of 
physical activity that approximated 9 METS, and subsequent 
medical evidence is negative for any finding that he could 
only maintain a workload of no greater than 5 METs, so as to 
warrant a higher evaluation under DC 7011.  The record 
reflects that the veteran was found to have inadequate 
recovery for the purpose of Air National Guard fitness tests 
in 2004 and 2005.  However, the record also reflects that he 
has continued to work full-time as a fireman without any 
problems or restrictions, and there is no evidence that he 
has experienced congestive heart failure, or that he 
experiences symptoms such as angina, dizziness, or syncope.  

For these reasons, the Board finds that the preponderance of 
the evidence is against granting an evaluation in excess of 
30 percent under DC 7011.  Although the veteran does complain 
of several episodes of elevated heart rate per week, 
accompanied by fatigue and dyspnea, the Board notes that such 
symptoms are already contemplated by the 30 percent rating 
assigned under DC 7010.  Absent findings of congestive heart 
failure, a workload of 5 METs or less, or left ventricular 
dysfunction with an ejection fraction of 50 percent or less, 
there is no basis for awarding a higher rating under DC 7011.

The Board has reviewed other diagnostic codes applicable to 
diseases of the heart.  However, the veteran has not been 
diagnosed with hypertension or heart disease, and the Board 
cannot identify any code that would allow for a rating in 
excess of 30 percent based on the veteran's recurrent 
tachycardia, which is manifested primarily by several 
episodes of rapid heart rate per week, accompanied by dyspnea 
and fatigue, but not by any other symptomatology.

Accordingly, the Board concludes that the preponderance of 
the evidence is against granting an increased rating for the 
service-connected recurrent tachycardia.  Thus, the benefit 
sought on appeal is denied.

II.  Entitlement to a 10 percent rating based on multiple, 
non compensable service connected disabilities.

The Board notes that the veteran has also perfected an appeal 
as to a claim of entitlement to a compensable rating based on 
multiple non compensable disability ratings under 38 C.F.R. § 
3.324.

However, during the pendency of this appeal, the veteran was 
awarded a 30 percent rating for his service-connected 
recurrent tachycardia.  Therefore, because 38 C.F.R. § 3.324 
prohibits the assignment of a separate 10 percent rating for 
multiple disabilities in combination with any other rating, 
the Board concludes that this claim must be denied.

Furthermore, because the pertinent facts in this case are not 
in dispute and the law is dispositive, the claim must be 
denied based on the absence of legal merit or lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 


ORDER

Entitlement to an increased evaluation for recurrent 
tachycardia, currently evaluated as 30 percent disabling, is 
denied.

Entitlement to a 10 percent rating based on multiple, non 
compensable service-connected disabilities is denied as a 
matter of law.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


